DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-36, 39-40, 42-45, 48-49, 51, 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/007401 A1.
Claim 30
 	WO 2014/007401 A1 discloses a body that includes a first surface (Fig. 1A, Ref. 14) comprising a first material (a substrate 14 is quartz); and a first plurality of features (Fig. 1A, Ref. 12) that have substantially the same height (As a result, such structure having multiple pillar-shaped and fine salient portions having a uniform height as described above is formed), the first plurality of features collectively defining a first geometric anti-reflection (GAR) layer (each feature is a pillar or cone shaped (geometric) and they are used for anti-reflection (Para. 0399), each feature projecting outward (Fig. 1A, Ref. 12) from the first surface (Fig. 1,A, Ref. 14) from a first base (Fig. 1A, Ref. 16) located at the first surface (Fig. 1A, Ref. 14) to a first tip (Fig. 1A, Ref., 17), wherein each feature of the plurality thereof has a first cross-section that increases monotonically from the first tip to the first base (Cone shape); wherein a a substrate 14 is quartz) is characterized by a first reflectivity for a first light signal; and wherein the first GAR layer (Fig. 1A, Ref. 11) and the first surface (Fig. 1A, Ref. 14) are collectively characterized by a second reflectivity for the first light signal that is lower than the first reflectivity (See Fig. 22; reflectance between the structures) (Para. 0398; Reflectance measurement was performed by the same process as that of the step (1-4) of Example 1. When an average reflectance in the wavelength range of 400 nm to 700 nm was calculated, the reflectance of the optical glass having formed thereon the structure having multiple pillar-shaped salient portions constituted of mesoporous silica having titania introduced into its pores, the structure being produced in this example, was 0.5%. As a comparison, the reflectance of the optical glass substrate provided with no antireflection structure was measured by the same process. The reflectance was 5% and hence it was confirmed that the reflectance was reduced by the formation of the structure having the multiple fine salient portions, the structure being produced in this example and having a controlled refractive index.).  

    PNG
    media_image1.png
    552
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    249
    413
    media_image2.png
    Greyscale

Claim 31
 	WO 2014/007401 A1 discloses the plurality of first tips (Fig. 1A, Ref. 17) collectively defines a first boundary, and wherein the refractive index of the first GAR layer (Fig. 1A, Ref. 11) increases adiabatically from the first boundary to the first surface (See Fig. 22).  
Claim 32
 	WO 2014/007401 A1 discloses the first cross-section increases non-linearly from the first tip to the first base (See Fig. 19A).  
Claim 33
 	WO 2014/007401 A1 discloses the first material is silicon (Examples thereof include silicon oxide, titanium oxide, tin oxide, zirconium oxide, niobium oxide, tantalum oxide, aluminum oxide, tangstain oxide, hafnium oxide, and zinc oxide. Of those, in consideration of stability of the material, silicon oxide, zirconium oxide, and titanium oxide are particularly preferably used. In addition, when the material constituting the wall portion is titanium oxide, it is preferred that at least part of the titanium oxide be crystallized. This is because of the following reasons. When at least part of titanium oxide).  
Claim 34
 	WO 2014/007401 A1 discloses each feature of the first plurality thereof comprises the first material (Para. 0059).  
Claim 35
 	WO 2014/007401 A1 discloses each feature of the first plurality (Fig. 1A, Ref. 17) thereof has a sidewall that extends between the first base (Fig. 1A, Ref. 16) and the first tip (Fig. 
Claim 36
 	WO 2014/007401 A1 discloses the first surface is non-planar (an antireflection film to be used in, for example, a lens having a large aperture or a lens having a surface with a small radius of curvature is desired to have an excellent antireflection function for a wide wavelength region)(Anti-reflection film used on a lens).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/007401 A1.
Claim 37-38, 52-53
 	WO 2014/007401 A1 discloses the claimed invention except for the first light signal is characterized by a spectral range that extends from a first wavelength to a second wavelength, the first wavelength being shorter than the second wavelength, and whereinUS Ser. No. 16/901,352Attorney Docket: 3105-005US2 Client Docket: 8126-CON the features of the first plurality thereof are separated by an average spacing that is less than the first wavelength and the first wavelength is 2 microns and the second wavelength is 15 microns. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2014/007401 A1 with different spectral range disclosed 

Claim 39, 46
 	WO 2014/007401 A1 discloses a method and apparatus having a body that includes a first surface (Fig. 1A, Ref. 14) that comprises a first material (a substrate 14 is quartz) that is characterized by a first refractive index for a first light signal (Para. 0093); and a first geometric anti-reflection (GAR) layer (each feature is a pillar or cone shaped (geometric) and they are used for anti-reflection (Para. 0399) disposed on the first surface (Fig. 1A, Ref. 14), the GAR layer (Fig. 1A, Ref. 11) including a first plurality of features that have substantially the same height and extend normally (As a result, such structure having multiple pillar-shaped and fine salient portions having a uniform height as described above is formed) from the first surface (Fig. 1A, Ref. 14), wherein each feature of the first plurality (Fig. 1A, Ref. 12) thereof extends between a first base (Fig. 1A, Ref. 16) located at the first surface (Fig. 1A, Ref. 14) and a first tip (Fig. 1A, Ref. 17) located at a first boundary (cone shaped wall), and wherein each feature of the first plurality thereof has a first cross-section that increases monotonically from the first tip (Fig. 1A, Ref. 17) to the first base (Fig. 1A, Ref. 16); wherein the first boundary is characterized by a first effective refractive index that is lower than the first refractive index ( the apparent refractive index real part of the structure 11 reduces along the direction 18).  

Claim 40, 47
 	WO 2014/007401 A1 discloses the optical element is a lens or a prism (an antireflection film to be used in, for example, a lens having a large aperture or a lens having a surface with a small radius of curvature is desired to have an excellent antireflection function for a wide wavelength region).  
Claim 42
 	WO 2014/007401 A1 discloses each feature of the first plurality thereof comprises the first material (Para. 0059).  
Claim 43
 	WO 2014/007401 A1 discloses the first material is silicon (Examples thereof include silicon oxide, titanium oxide, tin oxide, zirconium oxide, niobium oxide, tantalum oxide, aluminum oxide, tangstain oxide, hafnium oxide, and zinc oxide. Of those, in consideration of stability of the material, silicon oxide, zirconium oxide, and titanium oxide are particularly preferably used. In addition, when the material constituting the wall portion is titanium oxide, it is preferred that at least part of the titanium oxide be crystallized. This is because of the following reasons. When at least part of titanium oxide is) and the first light signal has a spectral width that includes at least a portion of the mid-infrared spectral range (antireflection ability is present in a visible to near infrared region).  
Claim 44, 54
 	WO 2014/007401 A1 discloses each feature of the first plurality thereof has a sidewall (sides of the cone shape) that extends between the first base (Fig. 1A, Ref. 16) and the first tip (Fig. 1A, Ref. 17), and wherein at least one sidewall of the first plurality thereof includes a surface feature (Fig. 24, Ref. 2204, mesopore).  
Claim 45
 	WO 2014/007401 A1 discloses the first surface is non-planar (an antireflection film to be used in, for example, a lens having a large aperture or a lens having a surface with a small radius of curvature is desired to have an excellent antireflection function for a wide wavelength region).  
Claim 48
 	WO 2014/007401 A1 discloses wherein each of first surface and the first plurality of features is formed by etching a first laver (Para. 0130).  
Claim 49
 	WO 2014/007401 A1 discloses the first plurality of features is formed by depositing a second material (Fig. 1A, Ref. 11) on the first surface (Fig. 1A, Ref. 14).  

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/007401 A1.
Claim 50
	WO 2014/007401 A1 discloses the claimed invention except for the second material and the first material are substantially the same material. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2014/007401 A1 with substantially the same material since it was well known in the art that using substantially the same material reduces the refractive index between materials, therefore reducing the amount of light lost. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim 51
 	WO 2014/007401 A1 discloses the first GAR layer is formed such that the first cross-section increases linearly from the first tip (Fig. 1A, Ref. 17) to the first base (Fig. 1A, Ref. 16).  

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 41, the prior art fails to disclose or make obvious wherein the optical element is a cuvette for holding a test sample, and wherein the body further includes: a second surface that comprises the first material; a third surface that comprises the first material; a fourth surface that comprises the first material; a second GAR layer comprising a second plurality of features that extend normally from one of the second, third, and fourth surfaces, wherein each feature of the second plurality thereof extends between a second base at the second surface and a second tip, and wherein the plurality of second tips collectively defines a second boundary; wherein the second boundary is characterized by a second effective refractive index that is lower than the first refractive index, and in combination with the other recited limitations of claim 39. 

Response to Arguments
Applicant’s arguments, see remarks and amendment, filed January 20, 2022, with respect to the rejection(s) of claim(s) 30-54 under USC 112 and 102 have been fully considered and are WO 2014/007401 A1.
Applicant’s arguments with respect to claim(s) 30-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 7, 2022